EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael E. Carmen on 02/23/2021.

The application has been amended in the claims as follows:

  (Currently amended)  A method of processing data, comprising: 
determining, by a storage device, whether an event triggering processing of data at the storage device occurs, the data being predetermined to be processed at a computing device associated with the storage device; 
in response to determining that the event occurs, determining, by the storage device, available resources of the storage device; 
in response to an amount of the available resources of the storage device exceeding a first predetermined threshold, causing the storage device to process the data rather than the computing device processing the data and provide the processed data from the storage device to the computing device;
determining, by the storage device, updated available resources of the storage device, the available resources being updated due to processing the data; and
in response to an amount of the updated available resources being below a second predetermined threshold, performing, by the storage device, at least one of:
pausing processing of the data; and
reducing operations of processing the data.

6.  (Canceled)  

11.  (Currently amended)  A method of processing data, the method comprising:
sending, from a computing device to a storage device associated with the computing device, a request for processing data at the storage device, the data being predetermined to be processed at the computing device; 
receiving, at the computing device, the processed data from the storage device, the data being processed by the storage device rather than the computing device processing the data when available resources of the storage device exceeds a first predetermined threshold;
responsive to an amount of updated available resources of the storage device being below a second predetermined threshold, receiving, at the computing device, notification of a reduction in operations of processing the data; and.
performing, by the computing device, at least a portion of operations of processing the data.

17.  (Currently amended)  A device for processing data, comprising:   
at least one processing unit; 
at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, when being executed by the at 
sending, from a computing device to a storage device associated with the computing device, a request for processing data at the storage device, the data being predetermined to be processed at the computing device; 
receiving, at the computing device, the processed data from the storage device, the data being processed by the storage device rather than the computing device processing the data when available resources of the storage device exceeds a first predetermined threshold;
responsive to an amount of updated available resources of the storage device being below a second predetermined threshold, receiving, at the computing device, notification of a reduction in operations of processing the data; and.
performing, by the computing device, at least a portion of operations of processing the data.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner approves and accepts the applicant's arguments in the Remarks of the amendment as reasons for allowance. Examiner's reasons for allowance are parallel with reasons stated in the remarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184